United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4126
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * Northern District of Iowa.
Robert Bailey,                          *
                                        * [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: August 28, 2007
                                Filed: August 28, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Robert Bailey challenges the 169-month prison sentence imposed by the district
     1
court following his guilty plea to possessing and aiding and abetting the possession
of pseudoephedrine, knowing it would be used to manufacture methamphetamine, in
violation of 21 U.S.C. § 841(c)(2). The district court sentenced Bailey within a
Guidelines range that was enhanced based on application of the career offender
Guideline, U.S.S.G. § 4B1.1. On appeal, Bailey argues that the district court erred
when it declined his request for a downward sentencing variance based on the late

         1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
onset of his criminal behavior caused by his addiction to methamphetamine; he argues
that the sentence creates unwarranted sentencing disparities. We reject these
arguments and affirm.

       This court reviews the sentence for abuse of discretion, see United States v.
Long Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005), and applies a presumption of
reasonableness to a sentence imposed within the Guidelines range, see Rita v. United
States, 127 S. Ct. 2456, 2462 (2007); United States v. Shields, No. 06-3573, 2007 WL
2301911, at *5 (8th Cir. Aug. 14, 2007). The application of the career offender
Guideline was not a matter left to the district court’s discretion, see United States v.
Berni, 439 F.3d 990, 992 (8th Cir.) (per curiam), cert. denied, 126 S. Ct. 2946 (2006),
and Bailey’s sentence is comparable to sentences imposed on others who have similar
records and are deemed career offenders, see United States v. Plaza, 471 F.3d 876,
880 (8th Cir. 2006) (in evaluating potential disparity, court must compare defendants
with similar records).

       Upon careful review, we conclude that the district court did not fail to consider
a relevant factor that should have received significant weight, did not give significant
weight to an improper or irrelevant factor, and did not commit a clear error of
judgment. See Long Soldier, 431 F.3d at 1123 (defining abuse of discretion); cf.
United States v. Lee, 454 F.3d 836, 839 (8th Cir. 2006) (drug abuse and age are not
proper reasons to impose downward variance absent exceptional circumstances such
as infirmity).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-